UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6756



MARK ANTHONY JOHNSON,

                                           Petitioner - Appellant,

          versus


H. R. POWELL, Warden, Southampton Correctional
Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1247-AM)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Anthony Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Anthony Johnson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).     We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.   See Johnson v. Powell, No.

CA-00-1247-AM (E.D. Va. Mar. 29, 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2